DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-14, 16-20 and 22-28 are allowed.  Among those, claims 1 and 27-28 are independent claims. 
Applicant’s arguments filed April 15, 2021, in view of the amendments to the claims, have been fully considered and are persuasive. 
The following is an examiner’s statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a core layer for information carrying cards in the specific manner as instantly claimed (in claims 1 and 28) that comprising the recited thermoplastic layer and the plurality of inlay layers in combination in the specific materials and configurations as so defined. In particular, the thermoplastic layer is of a specific configuration that defining a plurality of cavities therein, each cavity having a continuous surface profile solely defined by and being inside the thermoplastic layer; and further in that, at least one portion of each inlay layer is disposed inside each respective cavity of the plurality of cavities, and the inlay layer comprises a separate metal sheet as so defined.  The claimed core layer for information carrying cards further calls for a crosslinked polymer composition disposed over the thermoplastic layer and at least partially into each respective cavity, and contacting each inlay layer.
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest an information carrying card in the specific manner as instantly claimed (in claim 27) comprising the recited core layer comprising a thermoplastic layer, an inlay layer and a crosslinked polymer composition layer in combination in the specific materials and configurations as so defined. In particular, the thermoplastic layer is of a specific configuration defining a cavity therein, the cavity having a continuous surface profile solely defined by and being inside the thermoplastic layer; and further in that, at least one portion of each inlay layer is disposed inside the cavity, and the inlay layer comprises a separate metal sheet as so defined, the inlay layer has a size larger than that of the cavity, and the inlay layer is configured to define at least one portion of an external edge of the information carrying card.  The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782